Citation Nr: 1224701	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-09 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision (issued in July 2009) from the Department of Veterans Affairs (VA) Regional Office (RO) above which, in pertinent part, denied entitlement to service connection for tinnitus.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran currently suffers from tinnitus that was incurred during active military service.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, tinnitus is attributable to the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2009 letter, sent prior to initial unfavorable AOJ decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The April 2009 letter also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

In addition, the Veteran was provided with a VA examination in May 2009 and VA obtained a medical opinion in conjunction with his claim in June 2009 and December 2009.  There is no allegation or indication that the examination or medical opinions rendered in this appeal were inadequate.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, including tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has asserted that service connection is warranted because he currently suffers from tinnitus that is related to his military noise exposure.  In support of his claim, the Veteran testified that he served in an infantry unit on the front lines during the Korean war and, during that time, he heard ringing in his ears while firing guns.  

The Veteran's DD Form 214 reflects that the Veteran was awarded the Combat Infantry Badge and the Korean Service Medal.  Therefore, the Veteran is considered a combat veteran, given the evidence showing service in an infantry unit.  

With respect to combat veterans, VA shall accept as sufficient proof of service-connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b)  

In this context, the Board notes that the service treatment records (STRs) do not contain any complaints, treatment, or findings related to tinnitus or ringing in the Veteran's ears during service.  Nevertheless, the Board notes that the Veteran is competent to report that he experienced tinnitus during service, as ringing in the ears is the type of symptom that is capable of lay observation.  See Layno v. Brown 6 Vet. App. 465, 470 (1994).  The Board also notes that the Veteran's report of experiencing tinnitus as a result of gunfire during service is consistent with the circumstances of his service in an infantry unit.  As such, the Veteran's military noise exposure is conceded and, because he is a combat veteran, the Board finds that his report of suffering from ringing in his ears, i.e., tinnitus, during service is considered competent and credible lay evidence that tinnitus was incurred during his period of active military service.  

At the May 2012 hearing, the Veteran also testified that his tinnitus has continued since service until the present time.  The Board notes that the evidentiary record does not contain any medical evidence showing treatment for tinnitus following service; however, the Veteran testified that he thought the tinnitus would go away but, instead, has continued intermittently since service.  The Board again notes that the Veteran is competent to report the frequency of his tinnitus and, thus, the Veteran's report of experiencing tinnitus since service is considered competent and credible lay evidence of continuity of symptomatology following service.  

The Veteran was afforded a VA examination in conjunction with this claim in May 2009, at which time the VA examiner noted that the Veteran denied having tinnitus.  However, the May 2009 VA examiner also noted that the Veteran reported a feeling of fluid in his right ear that caused a clicking sound at times.  Nevertheless, because the VA examiner noted that the Veteran denied having tinnitus, he did not provide a medical nexus opinion.  See June 2009 VA opinion.  The Veteran has asserted that the May 2009 VA examiner never asked him about tinnitus and has reiterated that he currently has intermittent ringing in his right ear.  See August 2009 statement from the Veteran.  

Given the Veteran's disagreement with the findings of the May 2009 VA examiner, the Veteran was afforded another VA evaluation in December 2009, at which time he reported having recurrent, intermittent tinnitus in his right ear.  He also reported that he experiences clicking in his right ear during cold weather and that he has experienced tinnitus for approximately 20 years.  The December 2009 VA examiner reviewed the clams file, noting that there were no documented reports of the Veteran experiencing tinnitus during service.  The VA examiner also noted the Veteran's report of first noticing popping and clicking in his right ear 20 years prior, which was long after his period of service.  As a result, the VA examiner ultimately opined that the Veteran's tinnitus is not caused by or a result of military noise exposure, noting the lack of documentation and the Veteran's statements.  

The medical opinion rendered in December 2009 is considered competent medical evidence; however, the Board finds that the probative value of the medical opinion is lessened, given the rationale provided in support thereof.  Indeed, the lack of documented treatment for tinnitus during service is not fatal to the Veteran's claim.  Instead, the Veteran's report of suffering from tinnitus symptoms during service is considered competent, credible, and probative evidence in support of his claim, particularly given his status as a combat veteran.  In addition, the Board notes that, while the VA examiner noted the Veteran's report of onset 20 years prior, the Board finds more probative that the Veteran has consistently reported having recurrent, yet intermittent, tinnitus since service, which is consistent with his report of continued symptoms since service.  

Therefore, while no medical professional has specifically related the Veteran's current tinnitus to his military service, the Board finds that the competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's tinnitus is related to his military service.  In making this determination, the Board again notes that the Veteran is a combat veteran who served in an infantry unit, thereby establishing that he was exposed to significant noise exposure during service and rendering his report of suffering from tinnitus during service due to military noise exposure competent and credible.  In addition, there is competent and credible lay evidence of continued tinnitus symptoms since service.  In evaluating this claim, the Board also finds highly probative that service connection has been established for bilateral hearing loss as a result of military noise exposure.  See June 2009 rating decision.  

Based on the foregoing, the Board finds that the evidence of record raises a reasonable doubt as to whether the Veteran's current tinnitus is related to his military service.  As such doubt is resolved in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  Indeed, for the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current tinnitus was incurred in or is otherwise related to his military service.  See 38 U.S.C.A. § 5107 (West 2002).  Here, the Board finds that standard has been met, given the evidence of in-service noise exposure, the evidence of service incurrence of tinnitus, and the competent and credible lay evidence of continuity of symptomatology since service to the present time.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, we are weighing the evidence of record and making a determination as to the probative value of such evidence, as is our responsibility.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  



	(CONTINUED ON NEXT PAGE)


Therefore, without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


